Lyle B. Stewart, Esq. General Counsel Medix Resources, Inc. 7100 E. Belleview Avenue, Suite 301 Greenwood Village, CO 80111 (303) 267-0920 (303) 267-0922 Fax United States Securities and Exchange Commission March 27, 2001 Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20459 Dear Madams and Sirs: On behalf of Medix Resources, Inc. (the "Company"), and pursuant to Rule 101(a)(2)(i) of Regulation S-T, filed herewith is its Post-Effective No.1 to Form S-2 Registration Statement (Reg. No. 333-54476) registering 5,483,333 shares of its common stock to be sold by selling shareholders. This Post-Effective Amendment is being filed pursuant its obligation to update the related prospectus pursuant to the Company's undertakings in Item 17 of the Registration Statement. If you have any questions about this filing, please contact the undersigned at the above telephone numbers or address. Very truly yours /s/ Lyle B. Stewart General Counsel As filed with the Securities and Exchange Commission on March 27, 2001 Registration No. 333-54476 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-2/A POST-EFFECTIVE AMENDMENT No. 1 to FORM S-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDIX RESOURCES, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado 84-1123311 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 305 Madison Avenue, 20th floor New York, New York 10165 (212) 697-2509 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant's Principal Executive Offices) Lyle B. Stewart, Esq. 3751 S. Quebec St. Denver, CO 80237 (303) 267-0920 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: |X| If the registrant elects to deliver its latest annual report to security holders, or a complete and legible facsimile thereof, pursuant to item 11(a)(1) of this Form, check the following box: If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box: The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION March 27, 2001 PROSPECTUS MEDIX RESOURCES, INC. 5,483,333 Shares of Common Stock The shareholders of Medix Resources, Inc. named herein will have the right to offer and sell up to an aggregate of 5,483,333 shares of our common stock under this Prospectus. Of these shares, up to 3,102,525 may be issued upon conversion or redemption of, or as payment of interest on, convertible debt, up to 1,508,333 of these shares may be issued upon exercise of warrants to purchase our common stock, and up to 872,475 of these shares are currently outstanding. Medix will not receive directly any of the proceeds from the sale of these shares by the selling shareholders. However, Medix will receive the proceeds from the exercise of any warrants to obtain the shares to be sold hereunder. Medix will pay the expenses of registration of these shares. The common stock is traded on the American Stock Exchange under the symbol "MXR".
